Conley Byrd, Justice. Appellants James Nowlin, Bruce Nowlin and Gary Nowlin were convicted of third degree rape for having sexual intercourse with a girl under 16 years of age upon the uncorroborated testimony of the prosecuting witness. They contend that such uncorroborated testimony is insufficient to sustain a conviction. We have held to the contrary in numerous cases. See Ragsdale v. State, 132 Ark. 210, 200 S.W. 802 (1918): Rogers v. State, 237 Ark. 437, 373 S.W. 2d 705 (1963); Skaggs v. State, 234 Ark. 510, 353 S.W. 2d 3 (1961); and Powell v. State, 231 Ark. 737, 332 S.W. 2d 483 (1960). Affirmed.